Title: Lewis Leroy to Thomas Jefferson, 18 February 1818
From: Leroy, Lewis
To: Jefferson, Thomas


                    
                        Honoré Monsieur,
                         Washington Caroline du nord 18 fevrier 1818
                    
                    un Malheureux pere de famille peut être inconnuës de Vous, acablées des mauxs Les plus douloureux, ose prendre La Liberté de vous faire part de ses Malheurs; en Prenant cette Liberté, il croit Vous offrir en Justification Votre Bénévolence, Votre renommée Comme Bon Pere, et celuy d’un Peuple qui à étté honoré de Vous avoir Possedés comme Leurs Premier Magistrat et qui Vous posséde toujours dans Leurs Coeurs, ce qui me donne des droits à Vous faire part de mess chagrins, étant persuadés Vous y Prenderés part autant que Possible;
                    
                    en 1789 au Commencement de La Révolution française Je fit Le choix de cette Etat cy pour ma résidence, J’apportay avec Moy des Lettres de récommendations pour Madame Randolph Votre fille, que Je fit passer à son addresse, cette Lettre m’avait été donnés par une Personne qui avoit eût L’avantage de connaitre Vos Demoizelles a Labayhie de Pantemont à Paris, cette même Personne à reçut des preuves des Bontées de Votre généreux Coeur, Je Veut dire Madame Salinbény, fille de Monsieur Bruny de Lisle guadeloupe, à qui Vous avés rendus des grand Service, enfin Monsieur resumant, et reprenant Le fil de mon Histoire. Je suis né francais. Emigré ïcy Depuis 1789. Je me suis allié en 1796. à une famille Honête, possédant quelques faible talents pour Le Commerce; J’ai embrassé cette ètat, Je ne Vous entretienderés pas, de mes Success, et Malheurs, depuis cette épop époque Jusqu’a ce moment c’y, Je me Bornerai, que Je suis Pere d’une famille de 6 enfants, 3 garçons et 3 fille, que Les Malheureuse Cirsconstances de L’embargo et la guerre ont ruinée, n’on pas par des opérations faite pendant ces Epoques contraire aux Loix du paÿs, mais par Les pertes que J’ay èprouvé Sur Les Batimants que J’avait à cette époque et qui ont dépéris dans Le port Joint à dautres Malheurs me rendent incapable de faire Donner òu Parfaire L’education de mon fils ainé Lewis Leroy Placés au College de sainte Mary à Baltimore depuis 1813—Je me Voit dont Réduit de retirer ce cher enfant du collége faute de Moyens Pour achever  Son éducation, en Lui était fondés toutes mes Espérances, non Seulement de Le rendre digne d’être utile à son Pays mais encore Comme Le Soutient de ses Malheureux freres, et soeurs, dépourvus de fortune, ne peuvent Etre que Malheureux Surtout S’il Viennent à me perdre, oserai je Monsieur Vous demander Votre assitance; Vouderiez Vous, Vous interesser à son sort, Vouderiez Vous m’aider autant que Vous Le Jugerez à Propos et convenable; avec quelque peu de moyens pour Pouvoir f Achever L’education de ce Jeune Homme, J’espere nont Seulement L’obligation que  Je Vous en aurait J’espere que des Jours plus Heureux que ceux du présent S’offriront et me mèttera en même avec Reconnaissance de rendre Vous Voudrez bien m’avencer, nous ne cesseront en outre d’offrir à L’être Suprème Les Voeux Les plus ferventes pour La conservation de vos Jours, et ceux de Votre famille, Daignez me répondre aussi tôt que Vous aurez un moment de Loisir; Peut être en accordant  une faveur Pareille Vous desireriez savoir si L’objet Le mérite Voudriez Vous dans ce cas addresser quelques mots au President du College de sainte Mary à Baltimore  et Luy Demander des Renseignements Relative au caracterre; et Les Disposition de ce Jeune homme—Ls Leroy:
                    
                    
                        Je suis avec Touts Les Sentiments Respectueux Honoré Monsieur
                         Votre trés humbe et Tres obéisant Steur
                        Ls Leroy
                    
                 
                    Editors’ Translation
                    
                        
                            Honored Sir,
                             Washington North Carolina 18 February 1818
                        
                        An unhappy paterfamilias who, although perhaps unknown to you, is overcome by the most painful miseries, dares to take the liberty of informing you of his misfortunes. In taking this liberty, he trusts he may offer as justification your benevolence, your renown as a good father, and your status as the father of a people who were honored to have you as their chief magistrate and who still hold you in their hearts. This gives me the right to tell you of my sorrows, and I am certain you will share them as much as you are able;
                        In 1789, at the start of the French Revolution, I chose this state as my residence. I brought with me letters of recommendation directed to your daughter Mrs. Randolph and had them delivered to her address. These letters had been given to me by a person who had the privilege of knowing your daughters at the Abbaye de Panthémont in Paris. This same person, I mean Madame Salimbeni, the daughter of Mr. Bruni of the island of Guadeloupe, for whom you did great favors, has received proof of the kindness of your generous heart. Finally, Sir, to summarize and take up again the thread of my story: I was born French and have been here as an immigrant since 1789. In 1796 I married into an honest family. Gifted with a little talent for commerce, I embraced that profession. I will not discuss with you my successes and misfortunes since then. I will confine myself to saying that I am the father of a family of 6 children, 3 boys and 3 girls, and have been ruined by the unfortunate circumstances of the Embargo and the war, not by operations illegal in this nation during those times, but due to the loss of the ships I owned, which wasted away in port. This, added to other misfortunes, makes me incapable of educating or perfecting the education of my eldest son, Lewis Leroy, who has been at Saint Mary’s College in Baltimore since 1813. I am consequently forced by a lack of means to remove this dear child from the college. On him were founded all my hopes, not only to make him worthy to serve his country, but also to enable him to support his unfortunate brothers and sisters who, deprived of wealth, must be unhappy, especially if they were to lose me. Will I dare, Sir, to ask for your assistance? Would you be willing to take an interest in his fate? Would you help me as long as you judge it appropriate and suitable, with a small sum to enable this young man to finish his education? I hope that not only my obligation toward you, but also the happier days to come will enable me to return with gratitude what you are willing to advance me. We will ceaselessly offer to the Supreme Being the most fervent wishes for the preservation of your life and those of your family. Please be so kind as to send me a reply as soon as you have a free moment. Perhaps in granting such a favor, you would like to know that the subject deserves it. In that case, you may address a few words to the president of Saint Mary’s College in Baltimore and ask him for information about the character and aptitude of this young man—Lewis Leroy:
                        I am with every respectful sentiment, honored Sir
                        
                             Your very humble and very obedient servant
                            Ls Leroy
                        
                    
                 